Citation Nr: 1409543	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected non-Hodgkin's lymphoma.

2.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a claimed right knee disorder.

4.  Entitlement to service connection for a claimed left knee disorder.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the RO.  

In August 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  

At that time, additional VA records were added to the virtual folder.  The Veteran submitted a statement waiving RO jurisdiction of the evidence submitted to the Board.  See 38 C.F.R. § 20.1304 (2013).  

To the extent additional VA records were added following the March 2012 Statement of the Case and prior to the August 2013 hearing, the Board notes that these records essentially duplicate information previously considered as concerns the issues addressed in this appeal.  

The VMBS and virtual VA folders have been reviewed.  

The issues of service connection for PTSD and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  After the Veteran completed radiation therapy in January 2008, the service-connected non-Hodgkin's lymphoma is shown to have been in remission; current residual disability other than erectile dysfunction is not demonstrated.  

2.  In August 2013, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he intended to withdraw his appeal as to the issues of service connection for right and left knee disorders.



CONCLUSIONS OF LAW

1.  The criteria the assignment of a 100 percent rating for the service-connected non-Hodgkin's lymphoma are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117 including Diagnostic Code 7715 (2013).

2.  The criteria for withdrawal of an appeal concerning the claims of service connection for right and left knee disorders are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The claim for an increased evaluation for the service-connected non-Hodgkin's lymphoma is a downstream issue in that it arose following the initial grant of service connection.  As service connection, an initial rating and an effective date were assigned, the notice requirements are met.  

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  

At the videoconference hearing, the Veteran reported receiving Social Security Administration (SSA) benefits, but that these were based on age and not disability.  Thus, the Board finds no basis to remand for such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

In January 2011, the Veteran was provided a VA hemic disorders examination.  The examination is found to be adequate for rating purposes, and an additional examination is not warranted.  

The Veteran Law Judge's actions at the hearing supplemented the previous VCAA notification and comply with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  



Analysis

Evaluation for non-Hodgkin's lymphoma

In June 2011, the RO granted service connection for non-Hodgkin's lymphoma and assigned a noncompensable rating from September 15, 2010.  The Veteran disagreed with the evaluation and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. 

Evaluation of a service-connected disability requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. 

In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Non-Hodgkin's lymphoma manifested by active disease or during a treatment phase warrants assignment of a 100 percent evaluation.  

The 100 percent evaluation shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.

The medical evidence shows that the Veteran was diagnosed with non-Hodgkin's lymphoma in October 2007 and began radiation therapy in December 2007 that was completed in January 2008.  He continues to follow up with his oncologist, to include undergoing PET scan testing.  

The Veteran underwent a VA examination in January 2011.  Following a discussion of the Veteran's medical history and physical examination, the examiner provided the following diagnosis:  

History of non-Hodgkin's lymphoma treated with 8 weeks of radiation therapy, finished in January 2008, currently non-Hodgkin's lymphoma appear[ed] to be in remission.  Complications: Erectile dysfunction secondary to radiation therapy.  

The VA records dated in January 2012 included an assessment of T cell lymphoma, stage I, anaplastic, ALK negative, diagnosed in 2007 and treated with radiation therapy only.  It was further noted that the Veteran had done well for more than 4 years and still felt well and was asymptomatic.  

A January 2013 note indicates that the Veteran has lymphoma in remission.  He recently saw the oncologist, and everything seemed to be okay.  

At the hearing, the Veteran testified that he was not currently receiving treatment for non-Hodgkin's lymphoma, but remained in a watch and wait mode.  He argued that he would have received a 100 percent rating if he had come to VA earlier, but he did not understand the VA process.  He also testified that he was currently in remission, but had not been told that he was cured.  

The Board acknowledges the Veteran's contentions; however, the evidence establishes that he currently is in remission.  

The non-Hodgkin's lymphoma in this regard is not shown to be active or require further treatment (i.e., radiation therapy) in that it ended in January 2008, more than 2 years before he filed his claim.  Thus, on this record, a 100 percent evaluation is not assignable at any time during the period of the appeal.  See Fenderson.

The evidence of record shows that the Veteran experiences erectile dysfunction as a residual or complication of non-Hodgkin's lymphoma.  He is currently service connected for erectile dysfunction and is receiving special monthly compensation at the "K" level based on the loss of use of a creative organ.  

The Veteran has also been granted service connection for a disability manifested by a mood disorder as due to the service-connected non-Hodgkin's lymphoma and rated as 50 percent disabling.  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's non-Hodgkin's lymphoma.  

That is, the criteria consider whether the condition is active or in treatment or whether there are any residuals related to same.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran asserts that he is no longer able to work and that he is retired because of his service-connected mood disorder associated with non-Hodgkin's lymphoma.  

Under these circumstances, the Board will infer a claim for a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009),(a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  This matter will be discussed hereinbelow.      


Right and left knee disorders

In June 2011, the RO denied service connection for right and left knee disorders.  The Veteran disagreed with the decision and perfected this appeal.

At the August 2013 hearing, the Veteran indicated that he wished to withdraw his claims of service connection for right and left knee disorders.  This is documented in the transcript as well as in a written statement submitted by the Veteran.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, as the Veteran has withdrawn these matters from his appeal, there remain no allegations of errors of fact or law for appellate consideration as concerns the issues of service connection for right and left knee disorders.  

Accordingly, as the Board does not have jurisdiction to review these issues, the appeal as to those issues is dismissed.  



ORDER

An initial compensable evaluation for the service-connected non-Hodgkin's lymphoma is denied.

The appeal of the claim of service connection for a right knee disorder is dismissed.

The appeal of the claim of service connection for a left knee disorder is dismissed.



REMAND

Service connection for PTSD

In June 2011, the RO granted service connection for a mood disorder, but denied service connection for PTSD.  The Veteran disagreed with the denial of service connection for PTSD and perfected this appeal.  

In December 2010, the Veteran underwent a VA PTSD examination.  Diagnosis was mood disorder due to general medical condition.  The examiner noted that the Veteran was not presenting with PTSD and was not reporting a stressor.  Additionally, there was no evidence of fear of hostile military or terrorist activity.

The Veteran underwent a VA psychiatric examination in June 2012.  Diagnosis was that of mood disorder, not otherwise specified.  No other Axis I diagnosis was provided, but the examiner noted that he reported some symptoms of PTSD. 

A November 2012 addendum indicates that the claims folder was reviewed and the examiner did not wish to make any changes to the original diagnosis.

When asked to complete a PTSD stressor statement, the Veteran did not specifically identify an in-service stressor.  A review of the VA records, however, shows that he identified a distressing memory from Vietnam - that a welder was repairing a plane's fuel tank when it exploded and killed him.  

The VA records dated in August 2011 noted a diagnosis of PTSD.  Subsequent VA records indicated a diagnosis of rule out PTSD.  

Considering the evidence of record, the Board finds that additional development is warranted.  That is, the RO should attempt to verify the Veteran's reported non-combat stressor and provide another VA PTSD examination.  


TDIU

Additional development is needed regarding this issue.  See 38 C.F.R. § 3.159(c).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran and to ask him to provide additional details regarding his reported in-service stressor (a fellow airman killed while welding a fuel tank).  Specifically, he should identify the date and location of the incident, the name of the serviceperson, and their respective units of assignment.  

2.  If the Veteran provides sufficient information regarding the reported non-combat stressor, the RO should take all indicated action in order to verify the claimed stressor, to include contacting the Joint Services Records Research Center (JSRRC).  If the RO determines that information of record is insufficient to support a request for stressor verification though JSRRC, a Formal Finding of a Lack of Information Required to Document the Claimed Stressor should be prepared.   

3.  The RO then should have the Veteran scheduled for a VA PTSD examination.  The claims folder, to include any relevant electronic records should be available for review.

The examiner should be advised whether the Veteran's claimed non-combat stressor is verified.  If so, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of PTSD related to that stressor or other identified event of his service.  

Even if the claimed non-combat stressor is not verified, the examiner should be asked to opine whether it is at least as likely as not that the Veteran has PTSD related to fear of hostile military or terrorist activity related to his temporary duty service at Cam Rahn Bay, Vietnam.

A complete rationale for any opinion expressed should be provided.  

4.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

5.  The RO also should take appropriate steps to develop the claim for a TDIU rating.  This includes sending a compliant VCAA letter and asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

6.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate any claim remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


